         Case 19-20170-kl       Doc 6    Filed 01/24/19     Page 1 of 4



             IN THE UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF INDIANA
                    HAMMOND DIVISION AT GARY

IN RE:                                      )
         Darious A. Edwards                 )       CASE NO.
                                            )       Chapter 13
                                            )
                      Debtor.               )

                        ORDER CONFIRMING PLAN
        The Chapter 13 Plan of the above captioned Debtor, came on for a
confirmation hearing before the undersigned Bankruptcy Judge in his Courtroom
on the    day of          , 20 . The Chapter 13 standing Trustee appeared in
person.

        It appears to the Court that the Chapter 13 Plan, or a summary thereof,
including the Debtor's declarations contained therein, has been transmitted to all
creditors, parties in interest, or persons or entities whose rights are affected in
anyway by the Plan, and due notice of hearing on confirmation has been given, and
having heard objections to confirmations, if any, the Court hereby makes the
following findings:

              1.      That the Plan complies with the provisions of Chapter 13,
                      and with other applicable provisions of Title 11, United State
                      Code.

              2.      That any fee, charge, or amount required under 28 U.S.C.
                      Chapter 123, or by the Plan, to be paid before confirmation
                      has been paid.

              3.      That the Plan has been proposed in good faith and not by any
                      means forbidden by law.

              4.      That the value, as of the effective date of the Plan, of
                      property to be distributed under the Plan on account of each
                      allowed unsecured claim is not less than the amount that
                      would be paid on such claim if the estate of the Debtor were
                      liquidated under Chapter 7, Title 11, United States Code, on
                      such date.

              5.      That with respect to each allowed secured claim provided for
                      by the Plan:

                      a.     The holder of such claim has accepted the Plan;
         Case 19-20170-kl          Doc 6     Filed 01/24/19      Page 2 of 4



                          b.     (i) The Plan provides that the holder of such claim
                                 retain the lien securing such claim; and

                                 (ii) The value, as of the effective date of the Plan, of
                                 property to be distributed under the Plan on account
                                 of each claim is not less than the allowed amount of
                                 such claim; or

                          c.     The Debtor surrenders the property securing such
                                 claim to such holder.

               6.         That the Debtor will be able to make all payments under the
                          Plan and comply with the Plan.

       It is therefore,

       ORDERED, ADJUDGED AND DECREED:

       That the plan be and the same hereby is (as modified) confirmed.

       It is further, ORDERED, ADJUDGED AND DECREED, that said plan is
hereby confirmed, subject to the following terms, conditions and restrictions:

               1.         That notwithstanding any provision in the Debtor's plan that
                          the Debtor(s) are to act as the Disbursing Agent regarding
                          post-petition real estate mortgage payments relating to the
                          Debtor's principal residence, in the event that the Court
                          subsequently finds that the Debtor(s) in acting in such a
                          capacity has impaired and will continue to impair the
                          Debtor(s) ability to make said payments under, and to
                          comply with the plan, the Court may, without further notice
                          and hearing, Order that the Debtor(s) make any such
                          payment to the Trustee who thereafter will act as Disbursing
                          Agent as to any such mortgage payment.

               2.         All payments made by the Trustee will be subject to a
                          percentage fee of no more than 3.25% assessed on all
                          payments.

               3.         That in the event that the Debtor(s) do not cause the
                          payments to the Trustee to be timely made as required by the
                          plan as confirmed or as hereafter modified, the Trustee may
                          request, without notice and hearing, for the Court to Order
                          any entity from whom the Debtor receives income to pay all
                          or any part of such income to the Trustee.
Case 19-20170-kl     Doc 6    Filed 01/24/19      Page 3 of 4




    4.    That the application by the attorney for the Debtor(s) for the
          allowance of attorney fees for services rendered to the
          Debtor(s) having been considered, the Court finds that a
          reasonable fee for the service performed or to be performed
                                                 3,400 of which $
          and undertaken by said attorney is $_______
           0
          ________    was paid to said attorney prior to the filing of the
          petition initiating this proceeding leaving an unpaid balance
               3,400
          of $_______.     That the unpaid balance of said fee shall be
          paid as a priority claim pursuant to 11 U.S.C. §507 as
          follows:

          a.       One-half of said unpaid balance shall be paid by the
                   Trustee to said attorney upon confirmation out of the
                   first monies received by the Trustee; provided,
                   however, that said sum shall not be disbursed until
                   the Debtor has paid to the Trustee a sum equal to
                   one-half of the unpaid balance.

          b.       The remainder of the unpaid balance shall be paid by
                   the Trustee to said attorney at the rate of $50.00 per
                   month, payable out of the first $50.00 received by the
                   Trustee each month until the unpaid balance of the
                   allowed fee has been paid in full; provided, however,
                   that said monthly payments shall not commence until
                   the Debtor's counsel has submitted a written review
                   of all claims filed in the case to the Estate
                   Administrator for filing with the Court, and serve a
                   copy thereof on the Trus tee, said review to be dated
                   and submitted after the last day to timely file claims
                   has run.

          c.       The payment of any said fees can be suspended by
                   the Court after notice and hearing if the Debtor's
                   attorney fails and refuses to properly render all
                   reasonable and ordinary legal services required to
                   complete the plan.

    5.    That the Debtor(s) shall maintain property damage insurance
          on any motor vehicles in which there is a security interest in
          an amount equal to the value thereof, and provide any such
          secured party with proof of insurance showing the secured
          party as loss payee. In the event the Debtor(s) fail or refuse
          to do so the Debtor(s) shall store any such vehicles, until
          such proof of insurance is provided to said secured party.
         Case 19-20170-kl     Doc 6     Filed 01/24/19     Page 4 of 4



               6.    That the Debtor(s) shall maintain property damage insurance
                     on any real estate in which there is a mortgage or that the
                     Debtor is purchasing pursuant to a real estate contract in an
                     amount equal to the value thereof, and provide any secured
                     party with proof of insurance showing the secured party as a
                     loss payee. In the event of the Debtor(s) failure or refusal to
                     do so the court shall enter any ex parte emergency relief as is
                     just and proper under the circumstances.

               7.    That the Debtor(s) shall not incur any additional debt during
                     the term of the plan without the prior, written approval of the
                     Trustee, except for emergency medical, dental and hospital
                     expenses.
               8.    That the Debtor(s) shall notify the Trustee immediately in
                     writing of any change in the Debtor's address or of any
                     termination, reduction of or change in the Debtor's
                     employment.

               9.    That the Debtor(s) shall not mortgage, sell or otherwise
                     dispose of any personal or real property without first
                     obtaining written authorization from the Court after notice
                     and hearing.

               10.   That the Debtor and/or the Debtor's attorney shall review all
                     claims filed to determine whether they are legally valid and
                     correct in the amount claimed after the time has run to file
                     claims and file a written report with the Estate Administrator
                     and serve a copy on the Trustee.

               11.   The failure of the Debtor(s) to make plan payments due to
                     temporary layoff, illness or unemployment shall not
                     constitute a default under the terms of the confirmed plan
                     until the Debtor is over 60 days in arrears on his plan
                     payments.

       Dated:_______________



                                    _______________________________
                                    JUDGE, U.S. BANKRUPTCY COURT
Distribution
